Citation Nr: 0935627	
Decision Date: 09/21/09    Archive Date: 10/02/09	

DOCKET NO.  99-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to September 
1970.  He served in Vietnam from January 19, 1969, to 
February 11, 1969, with Company A, 1st Battalion, 14th 
Infantry, 4th Infantry Division.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
VARO in Waco, Texas, that denied entitlement to service 
connection for the benefit sought.  

The Veteran and his spouse testified before the Board in 
video conference hearings held in October 2002 and March 
2006.  Transcripts of the proceedings are of record and have 
been reviewed.  

This case has previously been before the Board in January 
2003, August 2003, June 2006 and May 2007.  The case has been 
returned to the Board for appellate review.  


FINDING OF FACT

The Veteran does not have PTSD attributable to his military 
service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of the Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Those elements are:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disabilities; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits on this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran has been issued multiple notification letters 
during the pendency of the appeal.  Indeed, the case has been 
remanded by the Board previously to ensure compliance with 
the VCAA.  The communications include a letter dated in 
September 2008 in which the Veteran was asked to provide 
specific details of any combat related incident or incidents 
that he believed resulted in his developing PTSD.  He was 
asked to provide names of individuals he saw being killed or 
wounded.  He was also asked to provide names of any private 
physicians who treated him for PTSD.  He was also asked to 
provide information with regard to treatment at any VA 
facilities.  In a June 2009 letter he was informed that VA 
had provided the U.S. Joint Services and Records Research 
Center (JSRRC) with information pertaining to his claimed 
stressors.  

With regard to the duty to assist the Veteran, information 
was obtained from the JSRRC.  Also, the Veteran had the 
opportunity on two separate occasions to provide testimony on 
his behalf before the undersigned at video conference 
hearings in October 2002 and March 2006.  Transcripts of the 
proceedings are of record and have been reviewed.  
Additionally, the Veteran was accorded a comprehensive 
psychiatric examination by VA in July 2009.  This examination 
included a review of the entire claims folder.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duties to notify and assist the Veteran in the 
claim adjudicated upon the merits of this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Pertinent Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303.

Additionally, service connection may also be granted for any 
disability diagnosed after discharge when all of the evidence 
establishes that the disease process was incurred in service.  
38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1165 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptoms and the claimed inservice stressor or stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App.128 (1997).

If the claimed stressor is related to combat, Service 
Department evidence that the Veteran engaged in combat or 
that the Veteran was awarded the Purple Heart Medal, the 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  See also 
38 U.S.C.A. § 1154(b).  "Credible supporting evidence" of a 
reported combat stressor may be obtained from service records 
or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

The Veteran's service personnel records show he served in 
Vietnam from January 19, 1969, to February 11, 1969, a time 
frame less than one month.  During that time he was a 
rifleman assigned to Company A, 1st Battalion, 14 Infantry, 
4th Infantry Division.  

A review of the service treatment records is without 
reference to complaints of or findings indicative of the 
presence of PTSD or any other psychiatric disorder.  

In the 1990's, the Veteran was seen for medical treatment and 
evaluation of various complaints, with no reference being 
made to psychiatric symptomatology.  

The initial reference to PTSD came in a claim from the 
Veteran received in February 1998, a time following service.  

Medical evidence of record thereafter shows the Veteran was 
evaluated on periodic occasions for psychiatric complaints.  
Mention was made at the time of a VA outpatient visit in 
February 2004 of dysthymia.  In July 2004, notation was made 
of difficulties that included "Nicotine dependence," and 
"phase-of-life problem."  

Also of record is a VA outpatient mental health visit dated 
in October 2006.  At that time, the Veteran stated he was in 
Pleiku, Vietnam, for about three months.  He stated his worst 
experience was witnessing a small child run over by a convoy.  
He claimed he also lost two friends in Vietnam.  The Veteran 
stated that he fired his rifle several times, but he did not 
think he killed anyone.  

He reported that following service he obtained two Master's 
degrees and worked for and retired from the Civil Service 
after about 20 years of employment.  The Veteran did not 
report feeling any anxiety about any event in Vietnam.  He 
indicated that he currently was working as a minister and he 
believed he got involved in other people's problems too much 
and this caused him some anxiety.  He stated the best thing 
he did was go to school after Vietnam and this helped with 
any signs and symptoms of PTSD.  Notation was made on 
examination that the Veteran "was adamant that this writer 
provide explanation of full criteria for the DX of PTSD."  

Findings were recorded and an assessment was made of No 
diagnosis on Axis I.  It was noted that screening for PTSD 
was negative.  

Of record is a June 2009 communication from the JSRRC 
(formerly the Center for Unit Records Research) indicating 
that the facility was able to document that the main base 
camp location for the 4th Administration Company of the 
4th Replacement Detachment was located at Camp Enari and 
Pleiku during the Veteran's tour of duty.  The Operational 
Reports--Lessons Learned submitted by the 4th Infantry 
Division for the time frame between January 30, 1969, and 
April 30, 1969, were researched.  Those documents verified 
that in February 1969 the enemy began its Spring campaign 
with attacks by fire against Pleiku and other U.S. fire 
support bases in the 4th Infantry Division Area of 
Operations.  

The Veteran was accorded a PTSD examination by VA in July 
2009.  The Veteran reported no recent hospitalization for 
psychiatric purposes.  He was currently receiving outpatient 
care at the VA Medical facility in El Paso, Texas.  Reference 
was made to outpatient treatment for psychiatric 
symptomatology on periodic occasions between 2002 and 2008.  
Reference was made to complaints for "sleep disturbance, 
phase-of-life problems and dysthymia."  The Veteran reported 
mild psychiatric symptoms of depression, sleep difficulty, 
and irritability.  He stated the symptoms began about 4 or 
5 years ago.  The Veteran also reported that he sustained 
combat wounds in Vietnam in May, June, and July 1970.  He 
reported that he was on a truck that hit a land mine and his 
knee was injured.  He claimed he was evacuated from Vietnam 
to Japan and then sent back to Texas for surgery.  (The Board 
notes that service connection is in effect for various 
disabilities, including lumbosacral strain, rated as 
40 percent disabling; left knee disability, rated as 
30 percent disabling, and right knee disability, rated as 
10 percent disabling.  With consideration of the bilateral 
factor, a combined 70 percent rating has been in effect since 
February 1996.)

With regard to combat exposure, the Veteran again referred to 
the months of May, June, and July 1970.  He stated that one 
stressor was being in the hospital and seeing other soldiers 
who had had amputations and "screws in their head.  I think 
about that could have been me too."  He also added that while 
on a convoy, a truck driver ran over a child and he remembers 
seeing a little boy dead under the truck.  He referred to 
another stressor as having seen a couple of individuals get 
shot.  He stated that although he did not shoot at people 
himself, he saw people get shot.  

The Veteran was accorded psychometric testing.  He received a 
score of 66, which the examiner stated was greater than the 
recommended cutoff score of 50.  It was noted the score might 
be indicative of PTSD, but it was added that "with more 
assessment the Veteran did not meet the full criteria for 
PTSD, as his reports were not consistent with the results of 
the PCL-M."  The Board notes that this refers to a PTSD check 
list, military version which applies to psychiatric testing 
for PTSD and refers to reliability, validity, and diagnostic 
utility.  The Veteran completed Beck anxiety inventory and 
Beck depression inventory.  The results on those tests were 
not consistent with his reports.  The validity of the 
psychological test results was described as unclear.  

The Veteran was given Axis I diagnoses of cannabis use, in 
sustained full remission; and Nicotine dependence, in 
sustained full remission.  He was given an Axis II diagnosis 
of paranoid personality traits.  The examiner opined that the 
Veteran, while exhibiting some symptoms of PTSD, "did not 
meet the full criteria and therefore a diagnosis of PTSD is 
not warranted.  Additionally, the Veteran was treated by 
several mental health practitioners at the El Paso VA and has 
not received the diagnosis of PTSD."  

Based on a longitudinal review of the evidence of record, the 
Board finds that there is a preponderance of evidence against 
the claim.  The Board notes that in rendering its decision, 
it must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejection 
of any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The evidence that is of record does not verify the Veteran's 
claimed inservice stressors.  The Veteran has referred to 
having been involved in several different stressful 
experiences during the less than 30 days he was in-country in 
Vietnam.  

Information from the JSRRC refers to hostile action being 
confirmed beginning February 23, 1969, at the location of the 
Veteran's unit.  However, the Veteran's personnel records 
reveal that he left Vietnam on February 11, 1969.  

The Board does not question whether the Veteran might have 
been involved in exposure to enemy fire.  However, it does 
note that the Veteran did not refer to any psychiatric 
complaints of any type for years following service discharge.  
He has been inconsistent in describing his experiences.  For 
example, at the time of psychiatric evaluation by VA in 
October 2006, he reported that he was in Vietnam for about 
three months.  At the time of the PTSD examination accorded 
him by VA in July 2009, he stated he was in Vietnam in May, 
June, and July 1970.  However, as noted in his service 
personnel records, he was only in Vietnam from January 19, 
1969, to February 11, 1969, a time frame different from and 
less than that which he has reported.  

Most importantly, a review of the record does not reveal the 
presence of a competent diagnosis of PTSD.  While such 
diagnosis was considered on several occasions, full 
evaluation and testing failed to confirm the diagnosis.  As 
cited above, such a diagnosis is a basic requirement under 
38 C.F.R. § 3.304(f), for service connection.  The Veteran 
has been accorded psychological testing and has been 
evaluated on more than occasion by VA and allocation has been 
reported to have PTSD.  To the extent that he himself 
contends he has PTSD, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Here, the competent and persuasive 
medical evidence establishes that the Veteran does not have 
the claimed disability upon which to predicate a grant of 
service connection, and therefore there is no valid 






claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


